Bridget Psarianos (AK Bar No. 1705025)
Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bpsarianos@trustees.org
sbostrom@trustees.org
bbrisson@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs


                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 SOVEREIGN IÑUPIAT FOR A
 LIVING ARCTIC, et. al.,                   Case No. 3:20-cv-00290-SLG

                             Plaintiffs,

              v.
 BUREAU OF LAND
 MANAGEMENT, et. al.,

                           Defendants,

                                   and

 CONOCOPHILLIPS ALASKA,
 INC.,

             Intervenor-Defendant.

                    PLAINTIFFS’ NOTICE OF RELATED CASE
                          (Local Rules 3.1 and 16.1(e))




         Case 3:20-cv-00290-SLG Document 18 Filed 12/29/20 Page 1 of 3
       Pursuant to Local Civil Rules 3.1(b) and 16.1(e), Plaintiffs Sovereign Iñupiat for a

Living Arctic et al. provide notice that the following case was filed on December 21,

2020, in the United States District Court for the District of Alaska: Center for Biological

Diversity et al. v. Bureau of Land Management et al., Case No. 3:20-cv-00308-SLG.

       That case and this action challenge the Bureau of Land Management’s (BLM’s)

environmental review process for the Willow Master Development Plan and the U.S. Fish

and Wildlife Service’s (Service) decision to issue a biological opinion for the plan. The

cases raise some similar and overlapping claims under the National Environmental Policy

Act (NEPA) and Endangered Species Act (ESA). The cases also raise distinct claims and

violations under NEPA and the ESA. Plaintiffs in this litgation also raise a claim under

the Federal Lands Policy and Management Act. The cases are currently assigned to the

same judge. The Plaintiffs do not seek consolidation.

       Respectfully submitted December 29, 2020,


                                           s/Bridget Psarianos
                                          Bridget Psarianos (AK Bar No. 1705025)
                                          Suzanne Bostrom (AK Bar No. 1011068)
                                          Brook Brisson (AK Bar No. 0905013)
                                          Brian Litmans (AK Bar No. 0111068)
                                          TRUSTEES FOR ALASKA

                                          Attorneys for Plaintiffs




PLAINTIFFS’ NOTICE OF RELATED CASE                                       Page 2 of 3
Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG

         Case 3:20-cv-00290-SLG Document 18 Filed 12/29/20 Page 2 of 3
                          CERTIFICATE OF SERVICE

       I certify that on December 29, 2020, I caused a copy of the PLAINTIFFS’
NOTICE OF RELATED CASE to be electronically filed with the Clerk of the Court for
the U.S. District Court of Alaska using the CM/ECF system, and served Federal
Defendants via email.

                                       s/ Bridget Psarianos
                                      Bridget Psarianos (AK Bar No. 1705025)




PLAINTIFFS’ NOTICE OF RELATED CASE                                       Page 3 of 3
Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG

        Case 3:20-cv-00290-SLG Document 18 Filed 12/29/20 Page 3 of 3
